Worster, J.
On exceptions.
Two actions were tried together. In one action, Fred Stanley Strout, a minor, by his next friend and father, Walter B. Strout, seeks to recover damages for personal injuries sustained in an automobile accident on a public highway, alleged to have been caused by the negligence of one Hunt, a minor under the age of eighteen years, while he was driving the defendant’s automobile, in which said Fred Stanley. Strout was riding as an invitee of Hunt. In the other action, Walter B. Strout seeks to *136recover for expenses incurred and to be incurred for medical aid and treatment of his son, said Fred Stanley Strout.
The plaintiffs’ actions are based on the provisions of R. S., Maine, 1930, Chap. 29, Sec. 35, which reads as follows:
“Every owner of a motor vehicle causing or knowingly permitting a minor under the age of eighteen years to operate such vehicle upon a highway, and any person who gives or furnishes a motor vehicle to such minor, shall be jointly and severally liable with such minor for any damages caused by the negligence of such minor in operating such vehicles.”
A nonsuit was ordered in each case, and both cases are brought here on exceptions.
There was evidence from which a jury might have found that the accident was caused by Hunt’s negligence; that there was no contributory negligence on the part of Fred Stanley Strout; and that the defendant knew that Hunt was under eighteen years of age. We do not understand counsel for the defendant to contend otherwise. But it is contended for the defendant that the nonsuits were properly ordered, because, it is claimed, the evidence presented for the purpose of establishing liability of the defendant under that statute was insufficient to warrant the submission of the cases to the jury. We think otherwise.
Fred Stanley Strout and Hunt were employed by the defendant as guides, to show visitors places of interest on a scenic tract in Freeport, called the Desert of Maine. A watchman was also employed on the premises. The defendant himself lived in Portland and commuted back and forth. For that purpose he used, during a part of the time, his Ford coupe, in which the boys were riding at the time of the accident. Once in a while the defendant’s employees at the Desert used the same coupe to go on errands for the defendant, and before the watchman left, Hunt had used it twice for such a purpose.
*137On Monday or Tuesday preceding Friday, October 25,1940, the watchman being absent, Hunt testified that the defendant
“. . . asked me if ,1 would stay there till the watchman returned, and that he was going to leave the coupe there for my use, and to keep the keys in my pocket when I wasn’t using the car.”
Hunt assented, and the keys to the coupe were given to him by the defendant. From that-time until the ensuing Friday night, Hunt acted as guide in the daytime, and watchman at night. In the meantime the coupe was kept at the Desert when not in use, Hunt retaining the keys. It does not appear that the defendant drove the coupe at all during that time, or that he even asked for it or for the keys.
No meals were served at the Desert, and, without ever asking or obtaining any permission of the defendant other than that given as aforesaid, Hunt, with the knowledge of the defendant, used this coupe to go some distance for his meals, and twice used it to go home for clothing.
While Hunt was eating in a Freeport restaurant on Friday, October 25,1940, he was requested by the defendant over the telephone to call for him at a service station in Freeport, and take him to the Desert. This Hunt did, and about six o’clock that night, accompanied by Fred Stanley Strout, drove the defendant from the Desert back to the service station in Free-port, and left him there. Then Hunt and Strout had their supper, after which they went back to the Desert. On their arrival there at about seven o’clock, they found that the night watchman had returned in their absence, and,'Hunt testified:
“Well, everything seemed to be in control, and it had been cold that day, and I thought I might like some gloves to use the next day, so I asked Fred if he wanted to go to Brunswick with me.”
Strout consented, and they left for Brunswick about 7:30 that evening, but on their arrival there found the stores closed, *138and went to a moving picture theatre, after which they went to a restaurant, where Hunt drank two glasses of beer. Then, at Strout’s suggestion that he might stay home if his folks were up, and that he might have some gloves there, they drove to his home in Topsham, but the lights were out, the house locked up, and Strout had no key, so they returned to Brunswick. About midnight they left to return to the Desert of Maine, and while on their way to that place the accident happened.
Apparently the defendant did not know that Hunt was going to Brunswick that night. Nothing was said about it, and it does not appear that Hunt decided to go until after the night watchman had returned.
Hunt admitted on cross-examination that it was a fair inference that he was not to use the coupe for his own pleasure; but the record does not disclose that the defendant expressly told him that he could not. And it is significant that at a conversation between Hunt and the defendant, about a week after the accident, the latter said nothing to the effect that Hunt had no right to take the coupe to go to Brunswick that night. And Hunt testified that at that convez’sation the defendant “asked me if I was willing to forget everything.”
The defendant now claims that the coupe was being used by Hunt at the time of the accident without his consent, and contends that proof of consent or permissive use by the defendant is essential to the maintenance of these actions.
In support of that contention he cites: Union Trust Co. v. American Commercial Car Co., 219 Mich., 557, 189 N. W., 23; Mooney v. Canier, 198 Iowa, 251, 197 N. W., 625; Maine v. James Maine & Sons Company, 198 Iowa, 1278, 201 N. W., 20, 37 A. L. R., 161; Seleine v. Wisner, 200 Iowa, 1389, 206 N. W., 130; Atwater v. Lober, 233 N. Y. S., 309; Fluegel v. Coudert, 244 N. Y., 393, 155 N. E., 683; Psota v. Long Island R. R. Co., 246 N. Y., 388, 159 N. E., 180, 62 A. L. R., 1163; Chaika v. Vandenberg, 252 N. Y., 101, 169 N. E., 103; Arcara v. Moresse et al., 258 N. Y., 211, 179 N. E., 389; Smith v. Tompkins, 52 R. I., 434, 161 A., 221.
*139Those cases do hold that the owner is not liable for the negligent operation of his motor vehicle by another unless it appears that at the time of the accident it was being driven with the consent of the owner. And Arcara v. Moresse et al., supra, goes so far as to hold that consent to go to one place cannot be construed as consent to go to another place, although it is there conceded that lack of consent could not be shown by proof of a mere deviation from the designated route.
But those cases are not decisive here. The statutes there construed require proof of such consent by the owner, or knowledge on his part of facts from which consent might be implied, as is plainly disclosed by a brief reference to such statutes.
The Michigan statute makes the owner liable for the driver’s negligence only where it appears that the vehicle was being driven with “the express or implied consent or knowledge of such owner.”
The Iowa statute requires it to appear that the car was “driven by consent of the owner.”
The New York statute makes the owner liable if his motor vehicle was being operated in the business of such owner or otherwise, by a “person legally using or operating the same with the permission, express or implied, of such owner.” And permission is here used in the sense of consent. Atwater v. Lober, supra.
And the Rhode Island statute imposes liability on the owner for the negligent operation by the user of the motor vehicle, only when it is operated with the consent of the owner, express or implied.
The statutes just mentioned are not limited to cases where the drivers of the automobiles are minors, whereas the Maine statute is limited to cases where the operator of the motor vehicle is a minor under eighteen years of age.
There are really two divisions in our statute.
The first division includes that class of cases where the owner of a motor vehicle causes or permits it to be operated by such a minor, thus making liability of the owner depend upon *140proof of his consent to the operation of such vehicle on the highway by such minor, as held in the cases cited above.
It is, however, unnecessary to determine whether Hunt actually went to Brunswick that night for gloves to be worn while discharging his duties as an employee of the defendant, or whether the defendant expressly or impliedly consented to Hunt’s use of the coupe for that purpose, within the meaning of that part of the statute just considered, if the case falls within the other provision therein.
It is also expressly provided in the statute that “any person who gives or furnishes a motor vehicle to such minor” shall be liable for damages caused by the negligent operation thereof on the highway by such minor. Liability under this clause is not made to depend upon proof that such minor was operating the motor vehicle at the time of the accident, with the consent of the owner, but rather upon the question whether or not the vehicle then used by such minor had been given or furnished to him by the person whose liability is sought to be established.
Apparently this part of the statute was added because the legislature mistrusted the judgment and sense of responsibility of minors under eighteen years of age, in the use of motor vehicles upon the highway. For that reason, those persons who were responsible for such use, by giving or furnishing such vehicles to such minors, are made liable for damages caused by the negligent operation of such vehicles on the highway by such minors. But whether or not that was the reason for the enactment of the statute as written, the fact remains that this clause was inserted in the statute, and must be construed as written.
It is unnecessary to determine whether the word “gives” was used by the legislature to indicate only those cases where presents of motor vehicles had been made to minors, or was used loosely to indicate a mere delivery of possession, because the word “furnishes” is also used. Now furnishes is used here in the sense of supply or provide. So one who supplies or provides such a minor with a motor vehicle comes within the meaning *141of this part of the statute, although he did not consent to the use to which the vehicle was put by the minor.
In Shrout v. Rinker et al., 248 Kan., 820, 84 P., 2d, 974, the phrase “gives or furnishes,” as used in a statute similar to ours, except for the lower age limit, was considered by the court. It was there said: “The statute fixes the liability upon ‘any person who gives or furnishes a motor vehicle to such minor.’ ” And the Court held that once the defendant permitted such minor to drive the motor vehicle, she brought herself under the terms of the statute, even although it appeared that the minor, after going to the place to which she was authorized to go, went also to another place, from which she was returning when the accident happened.
Was Hunt, at the time of the accident, furnished by the defendant with this coupe? That is a question of fact, and should have been submitted to the jury, under appropriate instructions from the court. It was error to grant the nonsuits.
The view we have taken of the cases renders it unnecessary to consider the other exceptions.

Exceptions sustained in both cases.

Murchie and Manser, JJ., dissent.